In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rosenberg, J.), dated June 4, 2002, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955). However, the plaintiffs admissible medical evidence, showing that he suffers from disc bulges and a herniation in the cervical spine, together with evidence of a causally-related degree of limitation in the range of motion of his cervical spine and its duration, were sufficient to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.